DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of Int’l Application, PCT/US2018/036113, filed on 06/05/2018. PCT/US2018/036113 claims priority to earlier filed applications, 62/632,531  filed 02/20/2018; 62/613,359 filed on 01/03/2018; and 62/515,409 filed on 06/05/2017.

Status of Claims
Claims 2, 10-11, 64, 67 and 339 are pending and under examination.
These claims are directed to the scope of elected Group I and elected species (without traverse) as per the Applicant response dated Nov 10 2021.
Applicant elected the species of Example 120: 2-[(2S,3R,4S,5R)-3,4,5-tri(butanoyloxy)tetrahydropyran-2-yl]oxybenzoic acid, and an aqueous formulation

    PNG
    media_image1.png
    189
    269
    media_image1.png
    Greyscale
as per pending Claims 2, 10-11, 64, 67 and 339
Regarding the species elected to be examined, the species searched and examined have been expanded to include those of the cited prior art (previously the genus of compounds as per US Pub 702 and the taught mesalamine species as per the 256 patent, as well as the newly cited prior art as detailed below).

Response to Arguments
Applicant’s arguments, filed July 25 2022, with respect to the rejection(s) of claim(s) 1, 2, 9-11, 64, 67 and 338-339 under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2016213702A1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, filed July 25 2022, with respect to the rejection(s) of claim(s) 1, 64, 66 and 67 under 35 U.S.C. 102(a)(1) as being anticipated by US Patent US 8497256 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Claim(s) 64, 67 and 339 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. European Journal of Medicinal Chemistry 108 (2016) 486-494. Additionally, upon further consideration, a new ground(s) of rejection is made in view of Claims 2, 10, 11 and 339 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent Application No. 2007/0173461 in view of Haji Begli et al. (US Patent Application No. 2008/0213341.

Terminal Disclaimer
The terminal disclaimer filed on July 25 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 8497256 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 64 is objected to for the recitation of “C4-Cs alkanoyl;” where it appears that Applicant intended for it to recite “C4-C8 alkanoyl.’ Support for this is found in the specification at page 3, line 5.  Appropriate correction is required. 

Information Disclosure Statement
The information disclosure statement (IDS) (3rd party) submitted on Sept 30 2020 has been considered by the examiner. The submissions are in compliance with the provisions of 37 CFR 1.97.  

New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 64 and 67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. European Journal of Medicinal Chemistry 108 (2016) 486-494. Cited by Examiner on PTO-892 form.
Claim 64 is directed to a multibiotic agent comprising two or more moieties (alcohol cores such as a carbohydrate, and where an amine core is an amino acid), wherein the moieties are bonded to each other through hydrolyzable in vivo bonds such as glycosidic bonds.  
Regarding claim 64, Li discloses the amino acid, 4-aminosalicylic acid (4-ASA) is covalently bonded to with the carbohydrate, D-glucose, to form a glycoside prodrug for targeted drug delivery to inflammatory bowel (4-Aminosalicylic acid-β-O-glucoside, aka 4-ASA-Glu), see abstract. As required by claim 64, the bond between 4-ASA and D-glucose is a glycosidic bond as it forms a glycoside prodrug, see abstract.  See also scheme 1 noting the formation of this compound and a sodium salt from 4-ASA.

    PNG
    media_image2.png
    195
    585
    media_image2.png
    Greyscale

Regarding claim 67 and the limitation where the multibiotic agent is capable of being substantially activated by a human microbiota, Li teaches that the rationale for saccharide drug delivery compounds such as its subject compound, 4-ASA-Glu, are vulnerable to a number of enzymes produced by colonic bacteria, which result in the cleavage of the glycosidic bond and release of parent drug in the colon, see page 486, column 2. 
Therefore the claimed invention is anticipated by the cited prior art.

New Claim Rejections Necessitated by Amendment - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 11 and 339 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent Application No. 2007/0173461, published on July 26, 2007, hereinafter referred to as Nakamura US ‘461) in view of Haji Begli et al. (US Patent Application No. 2008/0213341, published on September 4, 2008, hereinafter referred to as Haji US ‘341). Both are cited by the Examiner on the PTO-892 form.
Regarding claim 2, Nakamura US ‘461 discloses 5-amino-2-(ß-D-galactopyranosyloxy)benzoic acid ("compound [1]"): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
5-amino-2-(ß-D-glucopyranosyloxy)benzoic acid ("compound [3 ]"): 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, or a pharmaceutically acceptable salt thereof.
Nakamura US ‘461 discloses that its compounds are administrated as a medicine or as a pharmaceutical composition containing the compound in a pharmaceutically acceptable nontoxic and inactive carrier (paragraphs 1-3;  paragraphs 20 and 24; paragraph 44.
Nakamura US ‘461 discloses during the compound preparation, each hydroxyl group of D-glucopyranosyl or D-galactopyranosyl may be protected with a protecting group such as acetyl. The compound [9]: R2-X is produced by a halogenation reaction at the anomeric position of a sugar such as glucose or galactose ( paragraphs 28 and 31).
An object (per Nakamura) is to provide a therapeutic agent for ulcerative colitis which allows 5-Aminosalicylic acid (5-ASA) to be efficiently delivered to the large intestine of the affected site. See Abstract Nakamura US ‘461.
Per Nakamura, because the above compound is metabolized to 5-ASA by the intestinal bacterial flora in the large intestine, systemic side effects can be reduced and a relatively long-term administration at a relatively high dose has become possible by using the compound. See paragraph 24 of Nakamura US ‘461.
This italicized language of Nakamura supports a motivation to look towards it as cited prior art to establish a prima facie case of obviousness. 
While disclosing combinations of a multibiotic agent with moieties linked to each other via bonds, Nakamura US ‘461 does not necessarily recite a fatty acid (butyryl) forming a bond (ester) with a moiety, such as an alcohol core (carbohydrate, i.e., monosaccharide), as per claim 2. 
To address this,  Haji US ‘341 discloses that esters of butyric acid (n-butanoic acid) with carbohydrates and/or with carbohydrate polyols, thus saccharides or saccharide alcohols, can be employed as small intestinal-stable carriers for butyrate, see paragraph 15. The butyric acid esters pass into the large intestine unchanged, Id. The butyric acid is then released from the butyric acid esters there by the microbial activity of bacteria established in the large intestine, Id.
 Preferably, the butyric acid ester has a degree of substitution (DS) of 3 to 4, see paragraph 16. In a preferred variant, the carbohydrate or the carbohydrate polyol is a monosaccharide, disaccharide, or oligosaccharide, see paragraph 25. Diseases treated by an administration of butyrate to the large intestine include inflammations of the colon such as diversion colitis or pseudomembranous colitis, chronic inflammatory intestinal diseases such as ulcerative colitis and Crohn's disease and irritable bowel syndrome (see paragraphs 15, 24,25, and 31). A lack of short-chain fatty acids such as butyrate is associated with various inflammatory, infectious and malignant diseases of the intestine. Free unbound butyrate is rapidly and completely absorbed in the small intestine and thus does not pass into the large intestine (see paragraphs 3 and 9 ).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the hydroxyl groups on sugar (ß-D-galactose or ß-D-glucose) component of Compound [1] or [3] as taught by Nakamura US ‘461 with butyric acid ester in view of Haji US ‘341 to prepare butyric acid ester-sugar-5-ASA compound for delivery to large intestine. One would have been motivated to do so because (a) Nakamura ‘461 teaches that the Compound [1] or [3] allows 5-Aminosalicylic acid (5-ASA) to be efficiently delivered to the large intestine because the compound is metabolized to 5-ASA by the intestinal bacterial flora in the large intestine, and (b) Haji ‘341 teaches that the butyric acid-monosaccharide esters pass into the large intestine unchanged and the butyric acid is then released from the butyric acid esters by the microbial activity of bacteria established in the large intestine. A lack of short-chain fatty acids such as butyrate is associated with various inflammatory diseases of the intestine, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the hydroxyl groups on sugar (ß-D-galactose or ß-D-glucose) component of Compound [1] or [3] as taught by Nakamura US ‘461 with butyric acid ester in view of Haji US ‘341 to prepare butyric acid ester-sugar-5-ASA compound for delivery to large intestine, to predictably arrive at the claimed invention. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-08.2017] [I]. 
Regarding claims 10-11 where the fatty acid acyl is a short-chain fatty acid acyl, such as butyryl, as per Haji US ‘341, see above.
Regarding claim 339, Nakamura US 361 discloses 5-amino-2-(ß-D-galactopyranosyloxy)benzoic acid ("compound [1]"), see above.
Therefore, the claimed invention was prima facie obvious at the time of invention.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM Y LEE/Examiner, Art Unit 1629       

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629